In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated August 16, 2004, as denied that branch of its cross motion which was to vacate the note of issue and strike the action from the trial calendar.
Ordered that the order is affirmed insofar as appealed from, with costs.
Inasmuch as the certificate of readiness contained no misrepresentations concerning the status of the discovery process, and the Supreme Court expressly permitted further discovery, the Supreme Court providently exercised its discretion in denying that branch of the defendant’s cross motion which was to vacate the note of issue and strike the action from the trial calendar (see Sun Plaza Enters. Corp. v Crown Theatres, 307 AD2d 352, 353 [2003]; Torres v New York City Tr. Auth., 192 AD2d 400 [1993]; cf. Davis v Goodsell, 6 AD3d 382, 385 [2004]).
The parties’ remaining contentions are not properly before this Court as they raise issues not determined in the order appealed from (see NYCTL 1997-1 Trust v Vila, 19 AD3d 382 [2005]). Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.